         Case 1:19-mc-00145-TSC Document 80 Filed 02/14/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                 )
In the Matter of the                             )
Federal Bureau of Prison’s Execution             )
Protocol Cases,                                  )
                                                 )
LEAD CASE: Roane et. al. v. Barr                 )   C.A. No. 19-mc-0145 (TSC)
                                                 )
                                                 )
THIS DOCUMENT RELATES TO:                        )
                                                 )
Holder v. Barr, 19-cv-3520 (TSC)                 )
                                                 )


                         NOTICE OF WITHDRAWAL OF COUNSEL

               Please take notice that the undersigned, Stephen J. Kraftschik, hereby withdraws

his appearance as co-counsel for Plaintiff Norris Holder in the case of Holder v. Barr, et al., Case

No. 19-cv-3520. No substitution of counsel is necessary, as Scott W. Braden (member of the Bar

of this Court) of Arkansas Federal Defender Office, Jennifer Ying (pro hac vice) and Andrew

Moshos (pro hac vice) of Morris, Nichols, Arsht & Tunnell LLP will continue to represent

Plaintiff Holder in this matter.

Dated: February 14, 2020                       Respectfully submitted,


                                               /s/ Stephen J. Kraftschik
                                               Stephen J. Kraftschik
                                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                               1201 N. Market Street
                                               P.O. Box 1347
                                               Wilmington, DE 19899-1347
                                               (302) 351-9378
                                               skraftschik@mnat.com

                                               Counsel for Plaintiff Norris Holder
         Case 1:19-mc-00145-TSC Document 80 Filed 02/14/20 Page 2 of 2



                               CERTIFICATE OF SERVICE

              I hereby certify that on February 14, 2020, I electronically filed the foregoing

with the Clerk of the Court for the United States District Court for the District of Columbia by

using the CM/ECF system. Counsel in the case are registered CM/ECF users, and service will be

accomplished by the CM/ECF system.



                                                   /s/ Stephen J. Kraftschik
                                                   Stephen J. Kraftschik
                                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                                   1201 N. Market Street
                                                   P.O. Box 1347
                                                   Wilmington, DE 19899-1347
                                                   (302) 351-9378
                                                   skraftschik@mnat.com
